DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-17) directed to method of making a frozen confection in the reply filed on 11/22/2021 is acknowledged.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites “The method of claim 2”, i.e., depends from itself, which should be changed to “The method of claim 1” to designate the claim from which it depends.  Appropriate correction is required.
Claim 10 is obkjected to for the repetition of “adding sugar”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL article by Danielle Renda “Bona Bona: An ice cream biz that was “Mint” to be” of June 30, 2017 which published in https://www.wagmag.com/bona-bona-an-ice-cream-biz-that-was-mint-to-be/, hereinafter Danielle in view of  https://www.bascousa.com “Famous Chef Di Bona takes critics advice about ice cream” of July 18, 2016, hereinafter Bascousa and Destaphano e al (US 6379736 B1) hereinafter Destaphano, WO2006087747 A1 to Tonon, hereinafter Tonon and Lindsey (US 3405532), hereinafter Lindsey.


Regarding claim 1, NPL article by Danielle of June 30, 2017 teaches method of making and packaging a frozen dessert comprising steps of: frozen dessert made with an ice-cream layer (i.e., confection layer that is already frozen) (Pages 1, 5 and 6) topped with marshmallow sauce (i.e., aerated topping layer) , which is delicately torched (see page 5 picture, which is a result of heating the top surface of the topping marshmallow/ aerated layer) where ice cream is added to a container, see page 5 where cone is shown (i.e., a container). Further, packing in containers is taught by Bascousa article (see page 4-6 of the submission, pages 1- of the article where not only is the packaging in containers taught but the flavors of ice-creams/gelato are also disclosed. Thus, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention that making a layered frozen confection either in an edible container (a cone as taught by Danielle) or non-edible containers, such as cups or various size containers (as taught by Bascousa, pages 4-6). One of ordinary skill in the art would have been motivated to package and present the layered frozen confection a container based at least on the consumer demand, customer preference. For example, if the customer is a retailer or grocery store, then the containers like pints and pails of frozen confection are more suited, however, if the customers are individuals, who wish for an edible container, then cone or edible cups are more suitable. Modifying the packaging based on the intended user/customer does not alter the principle of the invention. Thus, the claim is obvious over Danielle and Bascousa.
Danielle and Bascousa teach an ice cream product and cites Bona Bona product that can be either served in cones or packed in containers, but are silent regarding the frozen confection 
Destephano teaches a method of making and packaging a frozen dessert comprises steps of: making gelato for a gelato layer of the frozen dessert (Column 7 and 8 of Destaphano); adding the gelato to a container (Column 6, lines, lines 15-20 where “a gelato of the invention can be transported by a consumer between, for example, a grocery store and home and not appear too watery or liquid upon opening the container at home”). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Danielle and make a gelato composition as recited. The ordinary artisan would have been motivated to modify Danielle in view of Destaphano at least for the purpose of achieving a smooth soft and silky textured frozen confection that has less fat and is more flavorful than traditional ice cream (as taught by Destephano in Column 3, lines 15-30).
Danielle as modified by Destaphano teaches gelato product and placing it in freezer (Column 7, lines 47-50) but is silent regarding “placing the container and gelato in a blast chiller” as recited in claim 1. However, utilizing blast chillers for rapidly cooling and or freezing food products was known and taught by Tonon as cited above (see abstract and page 1, lines 5-10). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include blast chiller to freeze the gelato composition as recited. The ordinary artisan would have been motivated to modify Destaphano at least for the purpose of achieving rapid freezing of the food product to the core of of the food product as taught by Tonon (page 1, lines 8-12).
Danielle further teaches a freshly made marshmallow layer on top of frozen confection layer but is silent regarding the topping layer being a meringue. The term “meringue” as recited in the claims is an aerated egg white based confections made in the same way as marshmallow, where meringue and marshmallows are both are aerated egg white based confections made by adding hot sugar syrups to egg whites, hence it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to modify Danielle and utilize an aerated topping confection like meringue in place of marshmallow for the topping as taught by Lindsey (Column 4, lines 1-5) where meringue ids taught as an aerated or whipped flavored topping. The ordinary artisan would have been motivated to modify Danielle in view of Lindsey and choose one aerated topping (meringue) in place of the other (marshmallow) at least for the purpose of utilizing the easily available aerated topping with desired flavor profile according to the consumer at the time the invention was made.
Regarding claim 2, Danielle as modified by Destephano teaches a method of claim 1, further comprising steps of: adding a lid to the container after the heating step; and placing the container with the lid in a storage freezer (Column 6, lines, lines 15-20 where “a gelato of the invention can be transported by a consumer between, for example, a grocery store and home and not appear too watery or liquid upon 

Regarding claims 3-6 Danielle is silent regarding the method of making gelato by Destephano teaches a method of claim 1, wherein the step of making gelato further comprises steps of: combining a flavoring agent with cream (preparation column 7-8 and milk sources including cream Column 4, lines 35-40); blending a stabilizer and milk into the cream (column 6, lines 10-26 and Example 1, column 8 where pectin stabilizer is added with milk and cream); adding sugar (column 5) to the stabilizer, cream and milk mixture (See Column 7-8 preparation and Column 8, example 1); adding salt (flavor)to the stabilizer, cream and milk mixture; and churning and cooling the stabilizer, cream and milk mixture (Column 8, Example 1 where homogenization, i.e., churning and cooling is taught). Further, step of heating the flavoring agent and cream prior to the step of blending the stabilizer and milk into the cream wherein Regarding the  the step of churning and cooling takes place in a machine that homogenizes and cools, i.e., an ice cream machine (See columns 7-8 Preparation and example 1) 
Regarding the flavoring agent includes a plurality of vanilla bean pods (Vanilla flavor, Column 6, lines 26-30 is taught). It would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to modify Daniella and Destaphano and utilize vanilla bean pods for vanilla flavor in place of vanilla flavor or extract as taught by Destephano (Column 8, Example 1). The ordinary artisan would have been motivated to modify Danielle further and choose natural source of vanilla flavor in place of the other (vanilla extract) at least for the purpose of utilizing fresh ingredients when available to achieve a desired flavor profile based on availability and consumer preference at the time the invention was made.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
 

Claims 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL article by Danielle in view of  Bascousa, Destaphano Tonon, hereinafter Tonon, Lindsey as applied above further in view of Erikson (US 2019123), hereinafter Erikson.

Claims 7-17 are directed to the method of making meringue. Danielle as modified by Bascusa, Destaphano and Lindsey teaches meringue topped gelato composition but the references are silent regarding the method of making meringue. However, aerated confectionery meringues were known to be made by method steps as instantly claimed as taught by Schoonover.
Regarding claim 7-17, Erikson teaches, the method of claim 1, wherein the step of making meringue further comprises: combining a plurality of egg whites into an egg white mixture; whisking the egg white mixture; adding cream of tartar to the whisked egg white mixture; adding sugar to the whisked egg white mixture; combining sugar with an amount of water; heating the sugar and water mixture to a desired temperature; pouring the heated sugar and water mixture into the whisked egg white mixture; and beating the resulting mixture to a desired consistency (See Erikson Column 1, lines 35-40, 41-55 and column 2, lines 1- 40 where all the components and steps are taught. Regarding claim 8 and 10, Erikson teaches, the method of claim 7, wherein the step of combining sugar with the amount of water takes place before the step of combining the plurality of egg whites into the egg white mixture (Column 2) and Erikson also teaches that the step of combining sugar with the amount of water takes place before the steps of whisking, adding cream of tartar. Regarding claim 9, Erikson teaches the method of claim 7, wherein the step of combining sugar with the amount of water takes place at the same time as the step of combining the plurality of egg whites into the egg white mixture (Column 2, lines 35-40).Regarding claim 11, Erikson teaches the method of claim 7, wherein the step of combining sugar with the amount of water takes place at the same time as at least one of the steps of whisking, adding cream of tartar and adding sugar (Column 2, lines 25-30).Regarding claim 12, Erikson teaches the method of claim 7, wherein the step of combining sugar with an amount of water takes place between at least two of the steps of whisking, adding cream of tartar and adding sugar (Combining sugar and water occurs between the step of adding more sugar, Column 2, lines 25-30). Regarding claim 13-14, Erikson teaches the method of claim 7, wherein the steps of combining sugar with an amount of water and heating the sugar and water mixture take place either before or simultaneous to the step of combining the plurality of egg whites into an egg white mixture (Column 2, lines 35-40).Regarding claim 15, Erikson teaches the method of claim 7, wherein the steps of combining sugar with an amount of water and heating the sugar and water mixture take place before the steps of whisking, adding cream of tartar and adding sugar(Combining sugar and water occurs between the step of adding more sugar, or cream of tartar Column 2, lines 25-30). Regarding claim 16, Erikson teaches the method of claim 7, wherein the steps of combining sugar with an amount of water and heating the sugar and water mixture take place at the same time as at least one of the steps of whisking, adding cream of tartar and adding sugar (Combining sugar and water and cream of 
Danielle in view of Lindsey teaches frozen confection topped with meringue but does not teach “steps of making meringue” (limitations of claims 7-17), however methods of making meringues were well known in the art at the time of the effective filing date of the invention as taught by Erikson (Column 1, line 40-55 and column 2, lines 1-40), where all the method steps as claimed are taught in making an aerated meringue product. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Danielle further and include the method of making meringue as taught by Erikson. The ordinary artisan would have been motivated to modify Danielle at least for the purpose of making a meringue using fresh egg whites to produce a meringue having greater volume, a pleasing taste and a meringue that can withstand rough handling (as taught by Erikson, Column 1, lines 35-40)
 Once again the attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791